Citation Nr: 1613541	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the termination of the Veteran's non service-connected pension benefits, effective from September 1, 2006, was proper.

(The issue of entitlement to a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $58,132 is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO terminated the Veteran's non-service pension benefits, effective from September 1, 2006.

In March 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

Following the RO's October 2013 request for information concerning the Veteran's income and net worth to determine his eligibility for non service-connected pension benefits, the Veteran failed to provide the requested information within 60 days of the request.


CONCLUSION OF LAW

The Veteran's non service-connected pension benefits were properly terminated, effective from  September 1, 2006.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.105(h), 3.277, 3.652(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The VCAA applies to "claims" and "claimants."  See Id.  The appeal as to the termination of non service-connected pension benefits arises from actions initiated by the RO under the requirements of regulations discussed below.  The pension termination and appeal did not arise from a "claim."  Hence, the VCAA is not applicable in this instance.

Analysis

A veteran is entitled to non service-connected pension benefits if he is permanently and totally disabled from a non service-connected disability which is not the result of willful misconduct, meets certain service requirements, and meets specific income and net worth requirement.  38 U.S.C.A. § 1521(a) ; 38 C.F.R. § 3.3.

In a December 2006 rating decision, the RO granted entitlement to non service-connected pension benefits and special monthly pension (SMP) at the housebound rate, both effective from August 31, 2006 (the date of the Veteran's claim).  At the time, he was considered a single Veteran for pension purposes.  In December 2008, the Veteran was awarded increased pension benefits because his spouse was added as a dependent.  Also, entitlement to special monthly pension at the aid and attendance rate was awarded by way of a May 2009 rating decision.

The RO sent the Veteran a letter in December 2012 and informed him that his monthly rate of non service-connected pension had been changed due to a cost of living adjustment.  The RO identified the income that was considered in determining his monthly award and noted that his income included $7,205 from other sources.  The Veteran subsequently submitted a statement to the RO in December 2012 and explained that the income identified in the RO's letter as being from other sources was interest income from an investment.

In response to the Veteran's December 2012 statement, the RO sent a letter to the Veteran in October 2013 and informed him that it was proposing to terminate his non service-connected pension benefits, effective from September 1, 2006, because it was unable to determine his eligibility for pension benefits. 

Where a discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of sections 3.500 through 3.503 of this part.  38 C.F.R. § 3.105(h).

Moreover, individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  The beneficiary will be advised at the time of the request that the certification must be furnished within 60 days from the date of the request therefor and that failure to do so will result in the reduction or termination of benefits.  38 C.F.R. § 3.652(a).  If the certification is not received within 60 days from the date of the request, the eligibility factor(s) will be considered to have ceased to exist as of the end of the month in which it was last shown by the evidence of record to have existed.  For purposes of this paragraph, the effective date of reduction or termination of benefits will be in accordance with sections 3.500 through 3.504 as in effect on the date the eligibility factor(s) is considered to have ceased to exist.  38 C.F.R. § 3.652(a)(1).

VA's Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 1, Section B, Paragraph 3(b) (March 24, 2016), directs, that if VA receives evidence suggesting that an eligibility factor on which VA based an entitlement determination no longer exists, notice of the proposed adverse action is to be sent to the beneficiary requesting certification of the eligibility factor and advising the beneficiary that VA may discontinue benefits if he/she does not provide certification within 60 days.  If the beneficiary does not respond within 60 days, benefits are to be adjusted effective the first of the month following the date on which the evidence of record shows the beneficiary last confirmed the existence of the eligibility factor and proper notice of the decision is to be sent to the beneficiary.  M21-1, Part III, Subpart iii, Chapter 1, Section B, Paragraph 3(b) (March 24, 2016)

The United States Court of Appeals for Veterans Claims has held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In the October 2013 letter, the RO proposed to terminate the Veteran's non service-connected pension benefits, effective from September 1, 2006.  The RO explained that the Veteran had reported annual income from an investment in the amount of $5,366.76 and that he had never previously informed VA of the investment.  The RO requested that the Veteran provide all financial accountings of the investment and information about the investment including, but not limited to, its total value, the date the investment was made, and how often income was received from the investment.  Additional information concerning the Veteran's expenses was also needed.  

The October 2013 letter also notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the termination of benefits should not have occurred and that if additional evidence was not received within that period, the non service-connected pension benefits could be terminated.  Copies of the appropriate forms to be completed (i.e., VA Form 21-8049, VA Form 21-4138, and VA Form 21-0790) were included with the October 2013 letter and a copy of the letter was also sent to the Veteran's representative.  Therefore, the October 2013 letter provided proper notice in accordance with 38 C.F.R. §§ 3.105(h) and 3.652(a).

The Veteran did not supply the requested income and net worth information within 60 days of the October 2013 letter.  Hence, in a December 2013 letter, the Veteran was notified that his pension benefits were terminated, effective from September 1, 2006.  The Veteran filed a Notice of Disagreement in January 2014, a Statement of the Case was issued in April 2014, and the Veteran submitted a substantive appeal (VA Form 9) later that month.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid, including income and net worth.  38 C.F.R. §§ 3.277, 3.652.  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the request, the award shall be suspended or the claim disallowed.  38 C.F.R. § 3.277(d).  The term eligibility verification report means a form prescribed by the Secretary that is used to request income, net worth, dependency status, or any other information necessary to determine or verify entitlement to pension.  38 C.F.R. § 3.277(c). 

In this case, the RO terminated the Veteran's pension benefits due to his failure to provide the requested information regarding his income and net worth associated with his previously unreported investments.  The termination was made effective September 1, 2006 on the basis that his claim was disallowed due to his failure to respond with information relating to an eligibility factor pertinent to the entire period that he was in receipt of pension benefits.  See 38 C.F.R. § 3.652(a)(1) . The RO particularly requested information for the entire period and the Veteran failed to provide the necessary eligibility information within 60 days of the AOJ's October 2013 request.  Although the Veteran subsequently submitted some information concerning his investments, the AOJ nonetheless properly terminated his non service-connected pension benefits, effective from September 1, 2006, because he did not provide the necessary income and net worth information within 60 days of the October 2013 letter.  38 C.F.R. §§ 3.277(d), 3.652(a).  The Board does note, however, that this decision does not preclude the Veteran from re-applying for non service-connected pension benefits.


ORDER

The termination of the Veteran's non service-connected pension benefits, effective from September 1, 2006, was proper; the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


